Title: From John Adams to Jean de Neufville & Fils, 11 March 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Sir
Leyden March 11. 1781

I received this Morning your Favour of Yesterday with the Inclosures. You Seem to think that the Loan has been opened too Soon: but I am not of that opinion. Better too Soon than too late. If it had been too late, you See, the time would have been pass’d and could never be recalled. But if it is only too Soon, there is nothing wanting but a little patience, to wait, and the true Time will come in its course.
I Should be obliged to you, to Send along the Obligations as Soon as convenient, that I may Sign them, and dispose of them. I can find persons in my travels who will take them, and give me the Money for them. I think to Stand my own Broker, Undertaker, and Banker. I Should be obliged to you if you would counter Sign, Some of the Obligations before you Send them to me, because there are persons ready to take Some of them. Dont be amused. The Mediation of Russia, cant interrupt or retard our Affair. If that Mediation produces nothing, and the War goes on, it will not effect our Loan.
If that Mediation produces, an Acknowledgment of American Independence, and an Acknowledgment of the Rights of neutral Vessels, as it is given out that it will, Surely this will not retard our Loan. In all cases be not deceived. I will not. My Business is to try the Experiment, and to know whether We have Credit and Friends or not? If We find We have not, there is no harm done. Every one in that case will follow his own Taste, which you know there is no disputing.

I have the Honour to be, your most respectfull and obedient humble Servant

